              Case 20-13103-BLS   Doc 310-2   Filed 03/10/21   Page 1 of 1



                                     Exhibit A

Electronic Mail Notice List

      Ira Richard Abel iraabel@verizon.net
      Daniel B. Besikof dbesikof@loeb.com, mjackson@loeb.com;gshi@loeb.com
      Karen C. Bifferato kbifferato@connollygallagher.com
      Peter Douglas Bilowz pbilowz@goulstonstorrs.com
      M. Blake Cleary bankfilings@ycst.com
      Epiq Corporate Restructuring, LLC danette.gerth@epiqglobal.com
      Niclas A. Ferland nferland@barclaydamon.com
      Thomas Joseph Francella TFrancella@cozen.com,
       kcallahan@cozen.com;sshidner@cozen.com;thomas-francella-
       6506@ecf.pacerpro.com
      Brent Anthony Friedman brent@brentafriedman.com
      Patrick A. Jackson Patrick.jackson@faegredrinker.com,
       rokeysha.ramos@faegredrinker.com
      Elizabeth Soper Justison bankfilings@ycst.com
      Susan E. Kaufman skaufman@skaufmanlaw.com
      Dennis Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com
      Andrew S. Mordkoff amordkoff@willkie.com
      Leo Muchnik muchnikl@gtlaw.com
      Michael S. Neiburg bankfilings@ycst.com
      Jami B Nimeroff jnimeroff@bmnlawyers.com,
       cjones@bmnlawyers.com;cjn11@trustesolutions.net
      Reliable Companies gmatthews@reliable-co.com
      Robert J. Schutz rschutz@robinskaplan.com, cjunker@robinskaplan.com
      Paul V. Shalhoub mao@willkie.com, pshalhoub@willkie.com
      Rosa Sierra rosa.sierra@usdoj.gov
      William F. Taylor bankruptcydel@mccarter.com,
       bankruptcydel@mccarter.com
      U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
      James F. Wallack jwallack@goulstonstorrs.com




                                        27
 76331233.1
